    3:16-cv-00987-MBS     Date Filed 01/10/20   Entry Number 40   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           COLUMBIA DIVISION

UNITED STATES OF AMERICA, and the         )
STATES OF CALIFORNIA, COLORADO,           )
CONNECTICUT, DELAWARE, FLORIDA,           )
GEORGIA, HAWAII, ILLINOIS,                )      C.A. No. 2:15-cv-04842-MBS
INDIANA,                                  )
IOWA, LOUISIANA, MARYLAND,                )
MASSACHUSETTS, MICHIGAN,                  )        FILED EX PARTE AND
MINNESOTA, MONTANA, NEVADA,               )            UNDER SEAL
NEW HAMPSHIRE, NEW JERSEY, NEW            )
MEXICO, NEW YORK, NORTH                   )
CAROLINA, OKLAHOMA, RHODE                 )
ISLAND, TENNESSEE, TEXAS,                 )
VIRGINIA, WASHINGTON, and the             )
DISTRICT OF COLUMBIA, ex rel.             )
GIBRAN AMEER, PHARM. D,                   )
                            Plaintiffs,   )
                                          )
                  v.                      )
                                          )
RESMED INC. and RESMED CORP.,             )
                        Defendants.       )
                                          )
UNITED STATES OF AMERICA, and the         )
STATES OF CALIFORNIA, COLORADO,           )
CONNECTICUT, DELAWARE, FLORIDA,           )      C.A. No. 3:16-cv-00987-MBS
GEORGIA, HAWAII, ILLINOIS,                )
INDIANA,                                  )
IOWA, LOUISIANA, MARYLAND,                )        FILED EX PARTE AND
MASSACHUSETTS, MICHIGAN,                  )            UNDER SEAL
MINNESOTA, MONTANA, NEVADA,               )
NEW JERSEY, NEW MEXICO, NEW               )
YORK, NORTH CAROLINA,                     )
OKLAHOMA, RHODE ISLAND,                   )
TENNESSEE, TEXAS, VERMONT,                )
VIRGINIA, WASHINGTON, WISCONSIN,          )
and the DISTRICT OF COLUMBIA, ex rel.     )
THOMAS BAKER,                             )
                           Plaintiffs,    )
                  v.                      )
                                          )
RESMED INC. and RESMED CORP.,             )
                        Defendants.       )
      3:16-cv-00987-MBS          Date Filed 01/10/20        Entry Number 40        Page 2 of 2




                          ORDER PARTIALLY LIFTING THE SEAL

        The United States intervened in this action for settlement purposes. The United States

requested that the relators’ complaints, the notice of intervention, the proposed order partially

lifting the seal, and all subsequent filings, including this Order, be unsealed. The United States

also requested that all other papers on file in this action to date remain under seal and explained

in support of that request that in discussing the content and extent of the United States’

investigation, such papers were provided by law to the Court alone for the sole purpose of

evaluating whether the seal and time for making an election to intervene should be extended.

        Upon consideration of the United States’ notice of intervention and motion requesting

that the seal in this file be partially lifted, and good cause having been shown in support of the

United States’ motion to partially lift the seal,

IT IS ORDERED that:

        1.      The seal shall be lifted as to the relators’ complaints, the United States’ Notice of

Election to Intervene and Motion to Partially Lift the Seal, the United States’ proposed order

partially lifting the seal, and this Order. All other previously filed contents of the Court’s file in

this action shall remain under seal and not be made public or served upon the defendants.

        2.      Additionally, the seal shall be lifted as to all matters occurring after the date of

this Order.

        IT IS SO ORDERED.

        Dated: January 10, 2020
        Charleston, SC                          /s/ Margaret B. Seymour
                                                MARGARET B. SEYMOUR
                                                Senior United States District Judge




                                                    2
